DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luinge (US 2015/0174866).
	Regarding claim 13, Luinge teaches Luinge teaches a structural arrangement comprising a fiber reinforced polymer component (paragraph 6) and a polyether sulfone foil that is arranged on the fiber reinforced polymer component (paragraphs 11, 18-22 and 25). In one embodiment, a barrier layer positioned on the polyether sulfone foil may comprise a metallic layer, which is implicitly electrically conductive (paragraphs 22 and 28). In teaching that the polyether sulfone layer may be on the fiber reinforced component and an adjacent, outer, barrier layer may be provided, it is clear that the conductive barrier layer is positioned such that the polyether sulfone foil is disposed on the fiber reinforced polymer component between the fiber reinforced polymer component and the electrically conductive layer.
	Regarding claim 14, Luinge clearly teaches this additional limitation (paragraphs 30-33 and 47).
	Regarding claim 15, Luinge teaches placing the foil against an uncured epoxy resin fiber reinforced polymer component and co-curing to bond the foil to the component (paragraphs 30-33). Such co-curing implicitly involves the claimed merging, as is consistent with the teachings in Applicant’s disclosure. See Applicant’s published application (paragraph 20). Luinge also teaches a degree of dissolving of the foil layer to increase interaction with the resin of the reinforced polymer component (paragraph 32), which also satisfies the claimed merging.
	Regarding claim 19, the foil of Luinge is considered to satisfy a strip and/or patch.
	Regarding claim 20, Luinge clearly teaches a rotary wing aircraft having such a structural arrangement (paragraph 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Luinge as applied to claims 13-15 and 19-20 above.
	Regarding claim 16, Luinge teaches 5 to 100 µm (paragraph 59), which overlaps with the claimed range. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Luinge as applied to claims 13-15 and 19-20 above, and further in view of Sang (WO 2017/095810 A1).
	Regarding claim 19, the examiner took the position above that the foil of Luinge is considered to satisfy a strip and/or patch. An alternative position is taken here. In related art, Sang teaches that providing surfacing materials in strip form allows for automated application (page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Luinge because one of ordinary skill in the art would have been motivated to facilitate automated placement of the foil in accordance with the teachings of Sang.

Claims 1-7 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge in view of Alms (WO 2016/064460 A2).
	Regarding claim 1, Luinge teaches a structural arrangement comprising a fiber reinforced polymer component (paragraph 6) and a polyether sulfone foil that is arranged on the fiber reinforced polymer component (paragraphs 11, 18-22 and 25).
	Luinge differs from claim 1 in that:
i.	Luinge does not teach a cold gas sprayed electrically conductive layer positioned such that the polyether sulfone foil is at least in a region between the fiber reinforced polymer component and the cold gas sprayed electrically conductive layer.
	(i)	It is noted that a cold gas sprayed layer would be understood by the person of ordinary skill in the art to have a particular structure which results from the cold gas spraying technique of projecting particles at a substrate surface. In related art, Alms provides an outer cold gas sprayed electrically conductive layer for lighting strike protection (paragraphs 25-26). Naturally providing Luinge with such an outer cold gas sprayed layer would position the cold gas sprayed layer such that the polyether sulfone foil is between the outer cold gas sprayed layer and the fiber reinforced polymer component, i.e. at least in a region between the fiber reinforced polymer component and the cold gas sprayed electrically conductive layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Luinge because one of ordinary skill in the art would have been motivated to provide lightning strike protection in accordance with the teachings of Alms.
	Regarding claim 2, Luinge clearly teaches this additional limitation (paragraphs 30-33 and 47).
	Regarding claim 3, Luinge teaches placing the foil against an uncured epoxy resin fiber reinforced polymer component and co-curing to bond the foil to the component (paragraphs 30-33). Naturally, such co-curing involves the claimed merging, as is consistent with the teachings in Applicant’s disclosure. See Applicant’s published application (paragraph 20). Luinge also teaches a degree of dissolving of the foil layer to increase interaction with the resin of the reinforced polymer component (paragraph 32), which also satisfies the claimed merging.
	Regarding claim 4, Luinge teaches 5 to 100 µm (paragraph 59), which overlaps with the claimed range. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 5, Alms teaches aluminum (paragraph 30).
	Regarding claim 6, the foil of Luinge is considered to satisfy a strip and/or patch.
	Regarding claim 7, Luinge clearly teaches a rotary wing aircraft having such a structural arrangement (paragraph 1).
	Claims 13-17 and 19-20 are satisfied for the reasons provided above.
	Regarding claim 18, particles comprising a copper containing alloy are considered to satisfy this limitation. See Alms (paragraph 30).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Luinge in view of Alms as applied to claims 1-7 and 13-20 above, and further in view of Ranade (US 2014/0141257).
	Regarding claim 18, the examiner took the position above that particles comprising a copper containing alloy are considered to satisfy this limitation. See Alms (paragraph 30). An alternative position is taken here. Alms teaches any metal may be used to provide the desired electrical conductivity and recites aluminum (paragraphs 26 and 30). Copper sprayed layers are also known for providing electrical conductivity to fiber reinforced polymer components. See Ranade (paragraphs 3-4, 36, 58 and 61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use copper particles in the conductive layer of the modified structural arrangement of Luinge because one of ordinary skill in the art would have been motivated to a known suitable metal for providing electrical conductivity, as evidenced by the teachings of Ranade.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge in view of Alms as applied to claims 1-7 and 13-20 above, and further in view of Sang.
	Regarding claims 6 and 19, Sang is applied above as in the rejection of claim 19.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge in view of Alms and Raybould (US 2010/0119707).
	Regarding claim 8, Luinge teaches a structural arrangement comprising a fiber reinforced polymer component (paragraph 6) and a polyether sulfone foil that is on the fiber reinforced polymer component (paragraphs 11 and 18-19).
	Luinge differs from claim 1 in that:
i.	Luinge does not teach an electrically conductive layer on the polyether sulfone foil formed by cold gas spraying electrically conductive particles onto the polyether sulfone foil, the polyether sulfone foil arranged at least in a region between the fiber reinforced polymer component and the cold gas sprayed electrically conductive layer.
	(i)	It is noted that a cold gas sprayed layer would be understood by the person of ordinary skill in the art to have a particular structure which results from the cold gas spraying technique of projecting particles at a substrate surface. In related art, Alms provides an outer cold gas sprayed electrically conductive layer for lighting strike protection (paragraphs 25-26). The cold gas sprayed layer may be sprayed directly onto a thermoplastic material (paragraph 23), and involves spraying electrically conductive particles onto the thermoplastic material (paragraph 25). While Alms does not recite polyether sulfone, it is known that metallic particles may be applied to a wide variety of thermoplastic polymers by cold gas spraying, including polysulfones. See Raybould (paragraphs 2, 23-24 and 27). Naturally providing Luinge with such an outer cold gas sprayed layer onto the polyether sulfone foil would position the cold gas sprayed layer such that the polyether sulfone foil is between the outer cold gas sprayed layer and the fiber reinforced polymer component, i.e. at least in a region between the fiber reinforced polymer component and the cold gas sprayed electrically conductive layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Luinge because one of ordinary skill in the art would have been motivated to provide lightning strike protection in accordance with the teachings of Alms, there being a reasonable expectation of success in view of the above noted teachings of Raybould.
	Regarding claim 9, Luinge clearly teaches this additional limitation (paragraphs 30-33 and 47).
	Regarding claim 10, Luinge teaches placing the foil against an uncured epoxy resin fiber reinforced polymer component and co-curing to bond the foil to the component (paragraphs 30-33). Naturally, such co-curing involves the claimed merging, as is consistent with the teachings in Applicant’s disclosure. See Applicant’s published application (paragraph 20). Luinge also teaches a degree of dissolving of the foil layer to increase interaction with the resin of the reinforced polymer component (paragraph 32), which also satisfies the claimed merging.
	Regarding claim 11, Luinge teaches 5 to 100 µm (paragraph 59), which overlaps with the claimed range. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 12, Alms teaches aluminum (paragraph 30).
	Claims 1-5 are satisfied for the reasons provided above.
	Regarding claim 6, the foil of Luinge is considered to satisfy a strip and/or patch.
	Regarding claim 7, Luinge clearly teaches a rotary wing aircraft having such a structural arrangement (paragraph 1).
	Claims 13-17 and 19-20 are satisfied for the reasons provided above.
	Regarding claim 18, particles comprising a copper containing alloy are considered to satisfy this limitation. See Alms (paragraph 30).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Luinge in view of Alms and Raybould as applied to claims 1-20 above, and further in view of Ranade.
	Regarding claim 18, the examiner took the position above that particles comprising a copper containing alloy are considered to satisfy this limitation. See Alms (paragraph 30). An alternative position is taken here. Alms teaches any metal may be used to provide the desired electrical conductivity and recites aluminum (paragraphs 26 and 30). Copper is a known suitable alternative to aluminum for forming a high conductivity cold sprayed layer on polymer components. See Raybould (paragraph 37). While Raybould does not recite electrical conductivity, copper sprayed layers are also known for providing electrical conductivity to fiber reinforced polymer components. See Ranade (paragraphs 3-4, 36, 58 and 61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use copper particles in the conductive layer of the modified structural arrangement of Luinge because one of ordinary skill in the art would have been motivated to a known suitable metal for cold spraying and providing electrical conductivity, as evidenced by the teachings of Raybould and Ranade.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge in view of Alms and Raybould as applied to claims 1-20 above, and further in view of Sang.
	Regarding claims 6 and 19, Sang is applied as above in the rejection of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745